McAdam, J.
It was conceded upon the trial that the plaintiff was a member in good .standing of the unincorporated society known as -the L. Strauss & Sons Benevolent Association; that' he became sick March 9, 1895, and was on that account discharged from the employment of L. Strauss & Sons on March 15, 1895. On the following day the defendant paid the plaintiff the sick benefits for the preceding week, but declined to make any further payments. The action is to recover benefits after, .such discharge and during his entire illness.
Section 15 of the defendant’s constitution and by-laws provides that “ Should any one, being a member of this association, be discharged from .the employment of L. Strauss & Sons, for any reason whatever, or leave of his own accord, his membership shall forthwith cease.” ' .
The defendant being a voluntary, unincorporated association, composed of the employees of the firm after which it is named, and the plaintiff having subscribed to the constitution and by-laws on becoming a member, he is bound by them, however unreasonable they may seem. Elsas v. Alford, 1 City Ct, - Rep. 123.
Since the plaintiff had ceased to be an employee of L. StrauSs & Sons, and his membership in the association had thereby terminated, before the benefits for which the action..was brought ac*43crued, it follows that the defendant owed him nothing, and that the justice properly so decided.
The judgment must, therefore, he affirmed, with costs.
Bischoff,- J., concurs.
Judgment affirmed, with costs.